 1                                                      CLOSED
 2                                                           O
 3
 4
 5
 6
 7
 8                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11 B.C., a minor, by and         )   CV 18-05913 RSWL-JPR
   through his Guardian Ad       )
12 Litem Christopher Coleman;    )
   and CHRISTOPHER COLEMAN,      )   Order re: Plaintiff’s
13 Guardian Ad Litem,            )   Motion to Remand Case
                                 )   [34]
14                               )
                  Plaintiffs,    )
15                               )
                                 )
16       v.                      )
                                 )
17                               )
     VINH S. NGO; COURTENAY NGO; )
18   BALFOUR BEATTY COMMUNITIES, )
     LLC; and DOES, 1 through    )
19   10,                         )
                                 )
20                               )
                  Defendants.    )
21                               )
                                 )
22                               )
                                 )
23                               )
24       Plaintiff B.C.(“Plaintiff”), a minor, by and
25 through his Guardian Ad Litem, Christopher Coleman,
26 brings this Action against Vihn S. Ngo; Courtenay Ngo;
27 and Balfour Beatty Communities, LLC (collectively,
28 “Defendants”) arising from a dog attack.      Currently
                                1
 1 before the Court is Plaintiff’s Motion to Remand
 2 (“Motion”) [34-1].     Having reviewed all papers
 3 submitted pertaining to this Motion, the Court NOW
 4 FINDS AND RULES AS FOLLOWS: the Court GRANTS
 5 Plaintiff’s Motion.
 6                         I. BACKGROUND
 7 A.   Factual Background
 8      The relevant facts of this case have already been
 9 laid out by the Court in its prior Order Granting
10 Plaintiff’s Motion to Remand (“First Remand Order”)
11 [24].     To orient the discussion, the Court briefly
12 repeats the facts here.
13      Plaintiff is a minor.    First Notice of Removal, Ex.
14 A (“Compl.”) ¶ 5, ECF No. 1.      He and his Guardian Ad
15 Litem are citizens of California.       First Notice of
16 Removal ¶ 4.     Defendant Balfour Beatty Communities, LLC
17 (“Balfour”) is fully owned by Balfour Beatty
18 Investments, Inc., a Delaware corporation with its
19 principal place of business in Pennsylvania.        Id.
20 Balfour claims that Defendants Vinh S. Ngo and
21 Courtenay Ngo (collectively, the “Ngos”) are citizens
22 of Hawaii.     Id.
23      The Ngos kept a “chow type” dog at their residence
24 at the Vandenberg Air Force Base in California.           Compl.
25 10 ¶ 2.     Balfour and the Ngos “owned, leased, managed,
26 supervised, maintained, and controlled the above-
27 mentioned premises.”     Id. at 11.   On December 4, 2016,
28 while passing by the residence, Plaintiff was attacked
                                 2
 1 and bitten multiple times by the dog.      Id. at 10 ¶ 3.
 2 As a result, Plaintiff suffered mental anguish and
 3 property damage and sustained physical injuries,
 4 including abrasions, lacerations, and permanent
 5 scarring.    Id. at 10 ¶ 4.    Plaintiff needed hospital
 6 and medical care, as well as rehabilitation.      Id.
 7 B.     Procedural Background
 8        On May 23, 2018, Plaintiff filed his Complaint [1]
 9 against Defendants in Santa Barbara Superior Court.
10 Plaintiff claims that the Ngos are strictly liable and
11 that all Defendants were negligent and are liable for
12 punitive damages.
13        Defendant Balfour first removed this Action [1] to
14 this Court on July 6, 2018 on the basis of diversity
15 jurisdiction.    On August 24, 2018, the Court ordered
16 that the case be remanded back to the Superior Court of
17 California, County of Santa Barbara, because Balfour
18 failed to meet its burden of proving that the amount in
19 controversy exceeds $75,000 [24].      On March 5, 2019,
20 Balfour filed a Second Notice of Removal, claiming that
21 new information establishes that the Court has
22 jurisdiction over the case based on diversity and
23 federal question since the attack occurred on a federal
24 enclave.    See Second Notice of Removal, ECF. No. 27, ¶¶
25 2-4.    On April 3, 2019 Plaintiff filed the instant
26 Motion [34-1].    Balfour timely opposed [36] on April
27 23, 2019.    Plaintiff timely replied [38] on April 30,
28 2019.
                                  3
 1                       II. DISCUSSION
 2 A.   Legal Standard
 3      Civil actions may be removed from state court if
 4 the federal court has original jurisdiction.    See
 5 Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 33
 6 (2002) (“Under the plain terms of § 1441(a), in order
 7 properly to remove [an] action pursuant to that
 8 provision, . . . original subject-matter jurisdiction
 9 [must] lie[] in the federal courts.”).     Diversity
10 jurisdiction exists in all civil actions between
11 citizens of different states where the amount in
12 controversy exceeds $75,000, exclusive of interest and
13 costs.   28 U.S.C. § 1332.    There must be complete
14 diversity of citizenship, meaning “each of the
15 plaintiffs must be a citizen of a different state than
16 each of the defendants.”     Morris v. Princess Cruises,
17 Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (citing
18 Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996)).
19 Federal question jurisdiction exists in “all civil
20 actions arising under the Constitution, laws, or
21 treaties of the United States.”     28 U.S.C. § 1331.
22      “The burden of establishing jurisdiction falls on
23 the party invoking the removal statute, which is
24 strictly construed against removal.”    Sullivan v. First
25 Affiliated Sec., Inc., 813 F.2d 1368, 1371 (9th Cir.
26 1987) (internal citations omitted).     Courts resolve all
27 ambiguities “in favor of remand to state court.”
28 Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th
                                 4
 1 Cir. 2009) (citing Gaus v. Miles, Inc., 980 F.2d 564,
 2 566 (9th Cir. 1992)).    A removed case must be remanded
 3 “[i]f at any time before final judgment it appears that
 4 the district court lacks subject matter jurisdiction.”
 5 28 U.S.C. § 1447(c).
 6 B.   Analysis
 7      1.   Remand
 8      Under 28 U.S.C. 1447(d), an order to remand a case
 9 back to the State court is generally not reviewable.
10 See 28 U.S.C. § 1447(d).    In keeping with 28 U.S.C.
11 1447(d), “a defendant generally may not remove the case
12 to federal court a second time.”    Bazan v. Greyhound
13 Lines, Inc., No. 2:18-CV-09378VAP (MAAx), 2019 WL
14 990434, at *2 (C.D. Cal. Mar. 1, 2019) (quotations
15 omitted).    Successive removal petitions are only
16 permitted upon a “relevant change of circumstances—that
17 is, when subsequent pleadings or events reveal a new
18 and different ground for removal.” Reyes v. Dollar Tree
19 Stores, Inc., 781 F.3d 1185, 1188 (9th Cir. 2015)
20 (quotations omitted); see Leon v. Gordon Trucking,
21 Inc., 76 F. Supp. 3d 1055, 1062 (C.D. Cal. 2014)
22 (quotations omitted) (“[A] party is not entitled to
23 file a second notice of removal upon the same grounds
24 where the district court previously remanded the
25 action.”).
26      Here, Balfour filed both the first and second
27 Notices of Removal on the basis of diversity
28
                                5
 1 jurisdiction.1      After the first removal, the Court
 2 remanded the Action because Balfour failed to satisfy
 3 its burden of proving by a preponderance of the
 4 evidence that the amount in controversy exceeded
 5 $75,000.     See generally First Remand Order.
 6 Specifically, Balfour’s only proof that the amount in
 7 controversy was satisfied was Plaintiff’s offer to
 8 settle the matter for $100,000, but the Court found
 9 that the settlement offer was not a reasonable estimate
10 of Plaintiff’s claims since Plaintiff expressly
11 disavowed the settlement letter, Plaintiff had sent the
12 settlement letter eighteen months prior in order to
13 anchor negotiations in Plaintiff’s favor, and Plaintiff
14 based the settlement amount on unsupported assumptions
15 and without any disclosures or discovery from Balfour.
16 Id. at 5:25-6:5.
17       Balfour now attempts a second bite at the apple,
18 arguing that new evidence establishes that the amount
19 in controversy is satisfied.         Specifically, Balfour
20 points to Plaintiff’s Statement of Damages, which was
21 provided to Balfour on January 23, 2019, in which
22
          1
          Balfour also alleges that the Court has original
23 jurisdiction under 28 U.S.C. § 1331, because Vandenberg Air Force
24 Base is a federal enclave under the Federal Government’s
     exclusive legislative jurisdiction. See Second Notice of Removal
25   ¶ 4, ECF No. 27. The court declines to address the merits of
     this argument since Balfour knew about the location of the attack
26   since the Complaint was filed, see Compl. ¶ 10, yet failed to
     raise this argument in its first Notice of Removal. See Leon, 76
27   F. Supp. 3d at 1062 (“[A] party is not entitled to file a second
     notice of removal upon the same grounds where the district court
28   previously remanded the action.”).
                                    6
 1 Plaintiff claims damages totaling $937,021.09 (i.e.
 2 $4,421.09 in past medical, $132,600 in future medical,
 3 $150,000 for pain and suffering, $150,000 for emotional
 4 distress, and $500,000 for punitive damages).    See
 5 Second Notice of Removal ¶¶ 3, 7; Second Notice of
 6 Removal, Ex. V (“Plaintiff’s Statement of Damages”),
 7 ECF No. 27-22.   While this specific amount of damages
 8 may not have been known by Balfour the first time it
 9 removed this Action, Balfour was at least aware that
10 Plaintiff’s medical expenses and potential medical
11 expenses could have well exceeded $75,000.
12 Specifically, Plaintiff’s counsel insists that on April
13 27, 2017, she provided Balfour with all of Plaintiff’s
14 medical records, and with an estimate of future medical
15 specials in the amount of $127,600.   Mot., Decl. of
16 Megan N. Bowker (“Bowker Decl.”) ¶¶ 4-5, ECF No. 34-2.
17 Despite being armed with information showing that the
18 amount in controversy exceeded the threshold $75,000
19 that is required to establish diversity jurisdiction,
20 Balfour failed to provide such information to the Court
21 when the Court was deciding Plaintiff’s first Motion to
22 Remand.
23     Balfour argues that Plaintiff deliberately
24 obfuscated the amount of damages he was seeking for
25 almost four months and disavowed the future medical
26
27
28
                               7
 1 expenses on four separate occasions.2          However, even
 2 assuming the validity of these allegations, Balfour
 3 fails to provide any persuasive explanation as to why
 4 it neglected to inform the Court of the $127,600 in
 5 future medical expenses in response to Plaintiff’s
 6 First Motion to Remand.        Instead, Balfour argues that
 7 Plaintiff disavowed the future medical expenses when he
 8 offered to settle for less than the suggested future
 9 medical treatment.       However, just because Plaintiff was
10 willing to settle the case for a lesser amount than the
11 future medical expenses does not mean that Plaintiff
12 was willing disclaim the future medical expenses had
13 Balfour refused the settlement offer.          Balfour
14 alternatively argues that it did not reference the
15 future medical expenses in opposing Plaintiff’s First
16 Motion to Remand because it believed the settlement
17 demand was more persuasive than suggested future
18 medical treatment, and since Plaintiff disavowed the
19 settlement demand, “the Court can expect [P]laintiff
20 would have disavowed the suggested future medical
21 treatment referenced in the same letter had [Balfour]
22 used it as a basis for the amount in controversy as
23 well.”     Opp’n at 5:1-4.     However, the Court can make no
24
          2
25          Many of Balfour’s arguments concern events that occurred
     after the Court issued the First Remand Order. However, such
26   events are irrelevant to the question of what Balfour knew at the
     time that it first removed the Action to this Court. Since the
27   analysis here centers on whether Balfour’s second removal is
     based on new or different information than it initially had, the
28   Court declines to address these arguments at this juncture.
                                     8
 1 such assumption as Plaintiff’s settlement demand is
 2 entirely distinct from his estimated future medical
 3 expenses.
 4       In sum, even if Plaintiff did not clearly state the
 5 exact damages he was seeking until he provided Balfour
 6 with his Statement of Damages on January 23, 2019,
 7 Balfour, as the party with the burden to prove that the
 8 amount in controversy exceeded $75,000, should have
 9 informed the Court of information tending to show that
10 this threshold amount was satisfied.          See e.g. Ybarra
11 v. Apartment Investment and Management Co., No. CV 12-
12 05814 SJO (JCGx), 2012 WL 4788398, at *1 (C.D. Cal.
13 July 27, 2012) (“Defendant’s second removal is not
14 based on new grounds.       Instead, Defendant is offering
15 additional evidence to prove what should have been
16 proved in the first Notice of Removal . . . .”).
17 Because Balfour brings its successive removal on the
18 same grounds as its first removal, and given that there
19 has been no “relevant change of circumstances,” the
20 Court GRANTS Plaintiff’s Motion to Remand the Action.3
21 Reyes, 781 F.3d at 1188.
22 ///
23
24       3
            Even if Plaintiff’s Statement of Damages constituted new
25   or different information, Balfour failed to remove the Action
     within thirty days of receiving such information, as it is
26   required to do under 28 U.S.C. § 1446. Balfour explains that it
     had to wait for the Ngos to consent to removal prior to doing so,
27   but fails to provide any reason why it was unable to secure such
     consent from the Ngos after they first appeared in this Action on
28   February 7, 2019.
                                     9
 1     2.    Attorneys’ Fees
 2     Plaintiff seeks attorneys’ fees and costs for
 3 improper removal pursuant to 28 U.S.C. § 1447(c), which
 4 provides that “[a]n order remanding the case may
 5 require payment of just costs and any actual expenses,
 6 including attorney fees, incurred as a result of the
 7 removal.”     A court has the discretion to award
 8 attorneys’ fees where “the removing party lacked an
 9 objectively reasonable basis for seeking removal.”
10 Martin v. Franklin Capital Corp., 546 U.S. 132, 141
11 (2005).     Here, Balfour had a reasonable argument for
12 removal since Plaintiff was not forthcoming regarding
13 the specific amount of damages he was claiming until he
14 submitted the Statement of Damages.       Thus, the Court
15 DENIES Plaintiff’s request for attorneys’ fees.
16                        III. CONCLUSION
17     Based on the foregoing, the Court GRANTS
18 Plaintiff’s Motion.     The Court REMANDS this Action back
19 to the Superior Court of California for the County of
20 Santa Barbara.
21
22 IT IS SO ORDERED.
23
24 DATED: July 2, 2019            s/ RONALD S.W. LEW
25                                   HONORABLE RONALD S.W. LEW
                                     Senior U.S. District Judge
26
27
28
                                10
